Citation Nr: 9934492	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  96-21 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of mercury 
poisoning.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran, and his wife


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to 
February 1960 and from March 1963 to September 1979.  

This is an appeal from a determination by the regional office 
that the veteran is not entitled to service connection for 
residuals of mercury poisoning.


FINDINGS OF FACT

1.  The veteran utilized precision measuring equipment during 
his second period of service while working in a measurement 
equipment laboratory. 

2.  Private physicians have indicated that the veteran was 
exposed to vapors of elemental mercury while in service, that 
he was exposed to a mercury spill and vapors in 1989 and 1990 
after an industrial accident, and that he has recently shown 
symptoms consistent with mercury poisoning.  

3.  The veteran's claim for service connection for residuals 
of mercury poisoning is plausible.   


CONCLUSION OF LAW

The veteran has submitted a well-grounded claim for 
entitlement to service connection for residuals of mercury 
poisoning.  38 U.S.C.A. § 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the veteran maintains that his various symptoms 
and manifestations indicate that he has residuals of mercury 
poisoning, and that the evidence establishes that such 
disability is directly related to his exposure to mercury 
vapors during service.  

A determination of service connection requires a finding that 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (medical evidence), of incurrence or aggravation 
of a disease or injury in service (medical or lay evidence), 
and of nexus between the inservice injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).

In this case, the service administrative records indicate 
that the veteran utilized precision measurement equipment in 
a precision measurement equipment laboratory during his 
second period of service.  

The evidence of record indicates that the veteran worked for 
a testing company, Lockheed Support Systems, Inc. in 1989 and 
1990, and that the veteran brought a workmen's compensation 
claim against this company and its insurer based on an 
allegation that the veteran developed mercury poisoning as 
the result of an accident while on the job.  The claim was 
unsuccessful. 

Medical reports which have been received, when viewed most 
favorably to the veteran, indicate that he currently has some 
disability residual to mercury poisoning.  One physician, 
John B. Sullivan, Jr., M.D., in September 1997 specifically 
found that the veteran had been exposed to elemental mercury 
on a chronic basis while in service, was also exposed to a 
mercury spill in a post-service industrial accident, and had 
symptoms which appeared to be consistent with mercury 
exposure and poisoning.  

The Board finds that the current record, including the 
medical statements and the statements submitted by and on 
behalf of the veteran, when viewed in its most favorable 
light, indicates that the veteran currently has residuals of 
mercury poisoning, and that such residual disability 
plausibly may be connected to his service.  The claim for 
service connection for residuals of mercury poisoning is well 
grounded.  38 U.S.C.A. § 5107.  

However, as set forth below, the Board finds that additional 
development is necessary to insure proper adjudication of the 
veteran's claim.  With respect to this appeal, the case will 
be remanded to the regional office.   


ORDER

The veteran's claim for residuals of mercury poisoning is 
well grounded.  


REMAND

The statements from Dr. Sullivan in 1997 indicate that there 
is a relationship between the veteran's current symptoms and 
the veteran's exposure to vapors of mercury in service and 
after service.  However, these statements do not specifically 
indicate whether the veteran's current symptoms are related 
to the exposure during service, to the exposure at the 
industrial accident site in 1989 and 1990, or possibly to a 
cumulative exposure.  Statements from Dietrich K. Klinghardt, 
M.D., and Ralph J. Luciani, D.O., Ph.D., dated in June 1994, 
and Rick J. Marino, M.D., indicate that the veteran's 
symptoms can be attributed to the veteran's heavy metal 
exposure in the industrial accident in 1989/1990.  These 
physicians do not mention any etiological link between the 
current symptoms of residuals of mercury poisoning and the 
veteran's service.  There is, therefore, some confusion in 
the evidence concerning whether there is an etiological link 
between the veteran's current residuals of mercury poisoning 
and his service.  

In this regard, the appellant and his wife claim that a 
judgment in a court proceeding before a jury determined that 
the veteran was not injured on the job on or about 
April 1990.  They indicate that the employer, Lockheed 
Support Systems, Inc., introduced evidence indicating that 
the veteran had symptoms of residuals of mercury poisoning 
prior to the industrial accident, thereby placing the blame 
for the veteran's current disability on his exposure in 
service.  A copy of the final judgment, but not the court 
records setting forth the reasoning behind such judgment, is 
presently available.

It is also noted that the veteran and his wife indicated that 
the veteran was hospitalized around Christmas of 1992 at the 
William Beaumont Hospital in Texas for treatment of his 
various symptoms, and that the hospital staff advised him to 
seek further review of his symptoms with private physicians 
who were familiar with environmental poisoning, and 
specifically mercury poisoning.  A statement from C. K. 
Blesius, M.D., in March 1993 indicates that the veteran had 
been referred to him from associates at the William Beaumont 
General Medical Hospital in El Paso, Texas.  These hospital 
records are not in the claims file. 

The Board believes that an attempt should be made to obtain 
additional evidence prior to final appellate review.  
Accordingly, the case is hereby REMANDED to the regional 
office for the following actions: 

1.  The regional office should obtain 
copies of the clinical records of the 
veteran's hospitalization at William 
Beaumont General Hospital in El Paso, 
Texas, beginning in December 1992.  

2.  A field examiner should review all of 
the court records relating to the 
judgment entered in April 1997 based on 
the trial in February 1997 between the 
veteran and Insurance of Wausau in the 
District Court of Lubbock County, Texas, 
140th Judicial District.  The field 
investigator should review all of the 
written testimony and various documents 
presented by each counsel at the trial, 
copying material pertinent to the 
question presented to the jury.  
Specifically, the field investigator 
should copy any and all material relating 
to the question of whether the veteran 
currently has residuals of mercury 
poisoning, whether he was exposed to 
mercury during service, whether he was 
exposed to mercury after service, what 
symptoms could be attributed to the 
mercury poisoning, when such symptoms 
first become manifested, whether such 
symptoms were related to his exposure, if 
any, in service, and whether such 
symptoms were related to any industrial 
exposure after service.  Such material 
should then be placed in the veteran's 
claims folder, and reviewed by the 
regional office. 

The regional office should further review the present appeal.  
If there is a denial of the veteran's claim, the case should 
be processed in accordance with appropriate appellate 
procedures, including the issuance of a supplemental 
statement of the case.  No action is required of the veteran 
unless and until he receives further notice.  The purpose of 
this REMAND is to procure clarifying data.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate determination warranted in this case.     

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

 



